Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/20 was filed before the final action on the merits of the case. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims #12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/06/22.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hunter Dentio on 02/24/22.

Non-elected with traverse claims #12-21, as per the request of Attorney Hunter Dentio on 02/24/22, will be canceled. 
Cancel claims 12-21
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising heating a substrate within a range and depositing an amorphous silicon within a  trench location, (FRIZA et al., 2016/0345084: Oh, 4,569,701; Lin, 4,676,847), it fails to teach either collectively or alone, depositing a first amorphous silicon layer on a bottom of a feature formed in the substrate and a second amorphous silicon layer on a surface of the substrate, a first portion of each sidewall of the feature being in contact with the first amorphous silicon layer and a second portion of each sidewall being exposed; and removing the second amorphous silicon layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-7, 9- 11 and 22 are allowed.
Claim #1 
Depositing a first amorphous silicon layer on a bottom of a feature formed in the substrate and a second amorphous silicon layer on a surface of the substrate, a first portion of each sidewall of the feature being in contact with the first amorphous silicon layer and a second portion of each sidewall being exposed; and removing the second amorphous silicon layer.

Conclusion
Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/24/2022


/BRIGITTE A PATERSON/                  Primary Examiner, Art Unit 2812